As filed with the Securities and Exchange Commission on February 19, 2013. Registration No. 333- 171094 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-3 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 APPLE REIT NINE, INC. (Exact name of registrant as specified in charter) Commonwealth of Virginia (State or other jurisdictionof incorporation or organization) 26-1379210 (I.R.S. EmployerIdentification No.) 814 East Main StreetRichmond, Virginia 23219(804) 344-8121 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Glade M. KnightChairman and Chief Executive Officer814 East Main StreetRichmond, Virginia 23219(804) 344-8121 (Name, address, including zip code, and telephone number, including area code, of agent for service of process) Copies to:
